Citation Nr: 1130394	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-39 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a right rotator cuff disability.

4.  Entitlement to service connection for disability exhibited by brain cyst.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for right lower extremity disability, including neuropathy, claimed as a right knee, right hip, and right foot and toe disability; and claimed as secondary to service-connected low back disability.

10.  Entitlement to a disability rating in excess of 30 percent for migraine headaches with tension component.

11.  Entitlement to a compensable disability rating for reflux esophagitis. 

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980, and from March 1984 to April 1988.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2003 and in February 2007 that, in pertinent part, denied the Veteran's claims, as shown above, for service connection; for increased disability ratings; and for TDIU benefits.  The Veteran timely appealed.

In May 2009, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  In May 2010, the Veteran testified during a video conference hearing before the undersigned.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Consistent with the Veteran's testimony and the record, the Board has recharacterized the Veteran's claims for service connection for right knee, right hip, and right foot and toe, as encompassing the issue of service connection for right lower extremity neuropathy, as shown on the title page.

The issues of entitlement to service connection for right lower extremity neuropathy and TDIU are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the May 6, 2010 hearing-prior to the promulgation of a decision in the appeal-the Board received notification from the Veteran, through her authorized representative, that a withdrawal of the appeal for service connection for bilateral hearing loss, fibromyalgia, right rotator cuff disability, disability exhibited by brain cyst, and for diabetes mellitus is requested.

2.  A clear preponderance of the evidence is against a finding that a cervical spine disability had its clinical onset in service or is otherwise related to active duty.

3.  Resolving all doubt in the Veteran's favor, sinusitis had its onset in service. 

4.  Tinnitus was not exhibited in service, and is not otherwise related to service.

5.  For the period prior to March 9, 2009, the Veteran's migraine headaches with tension component have been manifested by complaints of prostrating and prolonged attacks with nausea, and occurring on an average of once or twice weekly over the last several months; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been demonstrated.  

6.  Resolving doubt in the Veteran's favor, for the period from March 9, 2009, the Veteran's migraine headaches with tension component have been manifested by complaints of prostrating and prolonged attacks with nausea, and occurring on an average of two or three times weekly over the last several months, and productive of severe economic inadaptability.  

7.  The Veteran's reflux esophagitis is manifested primarily by symptoms of heartburn and acid reflux; an ulcer or hiatal hernia, or symptoms productive of impairment of health are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for bilateral hearing loss; fibromyalgia; right rotator cuff disability; disability exhibited by brain cyst; and for diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A cervical spine disability was not incurred or aggravated in service, and arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).

3.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  For the period prior to March 9, 2009, the criteria for a disability rating in excess of 30 percent for migraine headaches with tension component are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).

6.  For the period from March 9, 2009, the criteria for a 50 percent disability rating for migraine headaches with tension component are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).

7.  The criteria for a compensable disability rating for reflux esophagitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 7305, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through June 2006, September 2006, September 2007, January 2008, May 2008, and October 2008 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claims, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the October 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the May 2010 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for her claimed tinnitus.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no true indication that tinnitus is associated with the Veteran's service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claims, and any evidence tending to show an increase in severity of symptoms.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Withdrawal of Service Connection Claims:  Bilateral Hearing Loss,
Fibromyalgia, Right Rotator Cuff Disability,
Disability exhibited by brain cyst and Diabetes Mellitus 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for service connection for bilateral hearing loss; fibromyalgia; right rotator cuff disability; disability exhibited by brain cyst; and for diabetes mellitus at her Board hearing.  The withdrawal was reduced to writing in the hearing transcript.  There remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal for each of those claims for service connection, and they are dismissed.

III.  Service Connection Claims for Cervical Spine Disability,
Sinusitis, and Tinnitus 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Cervical Spine Disability

In May 2010, the Veteran testified that she was injured in an automobile accident in service in 1979.  She testified that she was a passenger in a car, and that the driver of the car failed to stop and the car hit the back of another car.  

Service treatment records reflect no defect of the cervical spine at entry.  Records show that, in September 1979, the Veteran sustained a whiplash injury of the cervical spine in a motor vehicle accident.  Examination at that time revealed decreased range of motion of the cervical spine, mostly to right bend and rotation and extension.  Tenderness was noted in the left upper trapezium muscle.  Neurological examination was negative.  X-rays revealed rotational deformity in the distal cervical spine (questionable muscle spasm); flexion and extension on view showed no displacement or subluxation.  Disc spaces and vertebrae were intact.  The assessment was cervical muscle movement strain (Volume 1).

Records show that the Veteran was treated with medication, and that she continued to complain of cervical pain and the onset of pain in the right upper trapezium muscle.  A TENS unit and hot pack were applied, and the Veteran reportedly was still symptomatic in October 1979, although improvement was noted.  In November 1979, the Veteran began having headaches; and she complained of cervical muscle movement and right shoulder pain, and radicular pain into the right upper extremity.

No disability of the cervical spine was found at the time of the Veteran's separation examination in April 1980 (Volume 1).

Regarding her second entry in active service in October 1983, service treatment records show no defects of the cervical spine.  In a Report of Medical History dated in October 1983, the Veteran listed a number of current and past physical problems and described her past hospitalizations and surgeries.  She specifically denied any arthritis, rheumatism, or bursitis; any bone or joint deformity; and any recurrent back pain.  She was seen on numerous occasions during her second period of service and never mentioned any neck problems and none were observed by clinicians.  A cervical spine disability was not noted in a medical examination report completed by a service medical board in February 1988.

There is no evidence of arthritis of the cervical spine within the first post-service year, and no basis to presume its onset in service.  

Post-service records show that a VA examiner, in July 1992, noted the Veteran's history of a whiplash injury of the cervical spine from an automobile accident in 1979, and that the Veteran was not hospitalized and had been treated with physical therapy.  The Veteran still reported some persistent headaches, and that a knot was on her neck at the site of injury.  She denied any parenthesia or weakness in her arms, but still had some difficulty turning her head on some movements, particularly to the left.  The Veteran had not required additional treatment recently, although she reportedly saw a chiropractor for a time after the accident.

On examination, range of motion of the cervical spine was to 30 degrees on forward flexion; to 25 degrees on extension; to 40 degrees on lateral flexion to the right, and to 25 degrees on lateral flexion to the left; and to 50 degrees on lateral rotation to the right, and to 30 degrees on lateral rotation to the left.  The diagnosis was history of whiplash 1979, with evidence of loss of range of motion of the cervical spine.  There was no evidence of radiculopathy (Volume 1).

At VA examination in January 2007, the range of motion of the cervical spine was to 45 degrees on forward flexion; to 45 degrees on extension; to 45 degrees on lateral flexion to each side; and to 80 degrees on rotation.  No cervical spine disability was diagnosed (Volume 3).

X-rays taken in March 2007 reveal mild degenerative disc disease and osteoarthritis of the cervical spine (Volume 3).

A VA examiner in May 2008 did not review the Veteran's claims file, but did review some medical records.  Examination of the cervical spine revealed pain with motion and after repetitive use.  No cervical spine disability was diagnosed (Volume 4).

In November 2008, the Veteran's treating chiropractor, Gary E. Stephens, B.Sc., D.C., reported that he had reviewed medical records, symptomatology, and history of injury; and opined that it was feasible that the Veteran sustained a severe whiplash-type injury to her neck in 1979.  Dr. Stephens also opined that this had resulted in instability to the supporting structures in the cervical spine, as well as the supporting musculature and ligament physiology resulting in osteoarthritis, degeneration of the joint complexes, and multiple osteopathic spur formations within the cervical spine (Volume 4).

MRI scans of the Veteran's cervical spine, taken in August 2009, revealed kyphotic hyperangulation at C5-C6, multilevel disc osteophyte complexes, and degenerative changes.

In October 2009, a VA examiner reviewed the Veteran's claims file and medical records.  The examiner noted the Veteran's whiplash injury in service in September 1979, described as mild; and that the Veteran's symptoms were improving in October 1979.  The Veteran reported that the pain had never gone away, and that she was released from physical therapy because she could not tolerate the traction.  The Veteran reported that the pain was a constant ache, and sharp at times with movement.  The Veteran reported stiffness and flare-ups occurring two-to-three times monthly, and lasting for up to two weeks.  The Veteran also complained of pain radiating down her left arm from her neck.  On examination, range of motion of the cervical spine was to 30 degrees on forward flexion, with pain from 20 degrees; to 20 degrees on extension, with pain from 10 degrees; to 30 degrees on lateral flexion, with pain from 25 degrees; and to 60 degrees on rotation, with pain from 45 degrees.  The diagnoses were cervical spondylosis, cervical degenerative disc disease, and right iliopsoas spasm.

The October 2009 examiner opined that it was less likely as not that the Veteran's cervical osteoarthritis is the same as seen during active duty or is a result of an active duty injury or event.  In support of the opinion, the examiner found no indication in the service treatment records that the Veteran had a chronic neck problem as a result of the accident; and that her pain had almost completely improved by her follow-up examination [in October 1979].  There was no record of the Veteran's treatment for neck pain during the remainder of her service.  The examiner opined that it was less likely that this particular injury resulted in a chronic neck disability (Volume 4).

In May 2010, the Veteran testified that she sought treatment from a private chiropractor between 1980 and 1984; and that she recalled neither the name of the chiropractor nor the insurance company at that time.

In March 2011, the Board sought an expert medical opinion to address the question of etiology of the Veteran's cervical spine disability.  The case was referred to a VA staff orthopedic surgeon for review of the Veteran's claims file and treatment records, and the medical opinions of record.

In April 2011, the expert indicated that there was clear evidence, from a review of the record, that the Veteran sustained a whiplash injury in September 1979; and that three subsequent examinations in April 1980, October 1983, and February 1988 revealed no cervical spine disabilities.  It was not until July 1992 that loss of range of motion of the cervical spine was found.

The expert also indicated that there is a wide spectrum of injuries associated with whiplash, ranging from minor soft-tissue sprains to severe life-threatening injuries.  Records reveal that the Veteran had sustained a "mild whiplash type injury," and that her pain was much improved after six months of therapy.  The expert indicated that the Veteran's relatively brief period of neck pain was consistent with the initial diagnosis of a mild injury.

While the expert noted statistics of those with acute neck pain after motor vehicle collisions who develop chronic pain or become permanently disabled (partially or totally), the expert indicated that the Veteran seemed to have had an extensive period of time during which her cervical spine was asymptomatic.  The expert found it impossible to attribute here current neck pain to the 1979 whiplash injury.  The expert reasoned that, if the Veteran had sustained structural damage to her cervical spine that predisposed her to developing long-term degenerative disc disease, her symptoms would not have resolved for such an extensive period of time.  The expert also indicated that while the Veteran reported being seen multiple times by a private chiropractor, records of such treatment are not available.  Based primarily on an extensive asymptomatic period, the expert concluded that the Veteran had not sustained structural damage to her cervical spine in the whiplash injury; and opined that the Veteran did not sustain a chronic cervical spine disability in active service.

The Veteran is competent to claim that her neck was continuously painful since the neck injury during her first period of active duty and that she sought treatment from a chiropractor during the years between her two periods of service for that pain.  However, her statements are not convincing evidence of continuity of symptoms.  She mentioned several maladies on her Report of Medical History at entry into her second period of service but made no mention of neck pain and specifically denied any current or past arthritis, rheumatism, or bursitis; any bone or joint deformity; and any recurrent back pain.  She was seen by clinicians on a number of occasions during her second tour of duty but never mentioned or exhibited cervical spine symptoms.  The Board does not find it likely that cervical spine symptoms were continuous since the first period of service and required medical treatment in the intervening period, but that the Veteran denied any musculoskeletal problems on entry into her latter period of service and did not exhibit or complain of pertinent symptoms during for that 4 year period of service, while at the same time seeing numerous clinicians for other problems.  Examinations in April 1980, October 1983, and February 1988 revealed no cervical spine disability.  The Veteran's claim of continuing cervical spine symptoms is not credible.  

Thereafter, additional years passed without any medically documented continuity of symptoms.  While a continuity of symptomatology does not have to be medically documented, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The April 2011 expert reviewed the entire claims file, including the Veteran's medical history and lay evidence.  The expert noted the September 1979 whiplash injury, and that the Veteran's pain was "much improved" after six months of therapy.  The expert noted the extensive period of time (13 years) during which the Veteran's cervical spine was asymptomatic.  It was concluded that the Veteran had not sustained a chronic cervical spine disability in service.  The expert opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the expert opinion is afforded significant probative value.  

In essence, both the April 2011 expert and the Veteran's treating chiropractor in 2008 found that the Veteran sustained a whiplash injury in service.  However, the April 2011 expert provided evidentiary support and a rationale for finding it impossible to attribute the Veteran's current cervical spine disability to the 1979 whiplash injury.  The opinion was more thorough and contained a rationale supported by the evidence of record.  The opinion by the Veteran's treating chiropractor did not offer a rationale or cite to specific evidence relied upon in making the determination.

Based on the foregoing, a clear preponderance of the evidence is against a finding that a chronic cervical spine disability had its onset or is otherwise related to service; the weight of the evidence is against the claim.

B.  Sinusitis

Service treatment records reveal a finding of probable sinusitis in June 1978.

On a "Report of Medical History" completed by the Veteran in October 1983, the Veteran reported sinusitis.  The examiner noted that the Veteran had missed five days of duty in 1978 due to sinusitis, which had not been considered disabling.

The post-service records show treatment for sinusitis of five days' duration in May 1994.  Chronic sinusitis was diagnosed in March 2004, and the Veteran underwent surgery in October 2004.

In May 2006, the Veteran presented with a longstanding history of nasal congestion and chronic postnasal drip, with difficulty with nasal breathing and recurrent infections requiring antibiotics several times a year; and she again underwent surgery.  

During a November 2009 VA examination, the Veteran reported constant sinus problems.  Examination revealed tenderness and pressure over both maxillary sinus areas.  Nose, sinus, mouth, and throat examination was normal.  The examiner noted the Veteran's history of chronic sinusitis, and that she underwent surgery in October 2004.  She still required sinus medications and used nasal inhalers.  The Veteran reported occasional interference with breathing through the nose.  She reported watery or purulent discharge; her speech was not impaired.  Most of her sinus problem was controlled with medication and nasal spray.  The examiner noted a history of sinusitis while in service, and the same condition of sinusitis and rhinitis was continuing, though symptoms were stable.  

In May 2010, the Veteran testified that she was first diagnosed and treated for sinusitis in active service; and that she continued to take medications for treatment and underwent surgery.

The Board has considered the Veteran's claimed continuity of symptomatology with regard to her sinusitis.  As noted above, the Veteran is competent to testify on the severity or frequency of her sinusitis and her descriptions are credible.  The recent post-operative findings and continuing medications for treatment are consistent with complaints of sinusitis in service.  While the November 2009 examiner found current symptoms to be stable, the Veteran had complained of constant sinusitis continuing post-service.  Resolving all doubt in the Veteran's favor, the Board finds that sinusitis had its onset in service.  See 38 C.F.R. § 3.102 (2010).  

C.   Tinnitus

In May 2010, the Veteran testified that she first complained of tinnitus in 1980 or in 1985, and that she could not remember the date.

Service treatment records do not reflect any findings or complaints of ringing in the ears, excessive noise exposure, or tinnitus.  Tinnitus was not found in service.

The post-service records first show complaints of tinnitus many years later in February 2010 (Volume 4).  In March 2010, the Veteran reported constant tinnitus.  
 
The Veteran is competent to offer statements of first-hand knowledge that she suffered tinnitus both in-service and post-service, however, her statements to this effect are not credible.  The Board does not find it likely that she had tinnitus so long after service without notation in treatment records.  The first evidence of pertinent disability is more than 20 years after discharge, with no mention of a 20-plus year history of unreported symptoms.  The Veteran herself has not been a convincing historian and is unable to recall the date of onset of the tinnitus.  Her service treatment records are quite extensive and reflect treatment for a number of maladies with no mention of complaints or findings of tinnitus.  She referred to ear nose or throat problems in her Report of Medical History in October 1983, but clarified that the problem was with her tonsils which had been removed at age 6.  No auditory abnormality was found on this or any other examination in service.  The Board finds the Veteran's report of in-service tinnitus not credible.  McLendon, 20 Vet. App. at 82.  
 
Hence, a clear preponderance of the evidence is against a finding that the Veteran has tinnitus that either had its onset during service or is related to her active service.  Thus, service connection for tinnitus is not warranted.

IV.  Increased Disability Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of migraine and reflux esophagitis both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A.  Migraine Headaches With Tension Component

Service connection has been established for migraine headaches with tension component.  Effective April 2006, the RO assigned a 30 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to migraines.

Pursuant to Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one in two months over the last several months shall be evaluated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months shall be evaluated as 30 percent disabling, and very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability shall be evaluated as 50 percent disabling.  

VA treatment records show complaints of moderate-to-severe headache pain in March 2006.  The Veteran also experienced nausea without vomiting, and slight blurry vision.

The report of a July 2006 VA examination includes complaints of worsening symptoms and no response to current medical treatment.  The examiner noted weekly migraine headaches, and that most attacks were prostrating and lasted from one-to-two days.  The diagnosis was daily migraine headaches with intermittent flare-ups.  The Veteran reported being placed on temporary disability because she was unable to perform daily work activities due to frequent episodes of headaches and other medical conditions.

During a January 2007 VA examination, the Veteran reported that she suffered from chronic daily headaches and took medication.  The Veteran complained of headaches in five of the last seven days; and in three of those days she had severe pain and retired to bed.  The headaches were typically unilateral and associated with nausea, photophobia, and phonophobia.  She reported being incapacitated by headaches approximately 33 percent of the time during a month.  Following examination, the examiner indicated that there was no particular evidence to suggest that the Veteran would be impaired with regards to activities of daily living or meaningful employment at that time.

In March 2007, a VA physician recommended that the Veteran treat up to three headaches a week with ibuprofen at the onset of headaches, with food.  Records show a diagnosis of chronic migrainous headaches, some response to topiramate, in September 2007.  At that time the Veteran reported severe headaches lasting three hours to all day, two or three times weekly.  The Veteran reported having a headache that put her to bed once every two weeks, and that the headaches were accompanied by photo/phonosensitivity and nausea.

The Veteran underwent a VA examination in May 2008.  The Veteran's claims file was not available to the examiner, but the examiner did review some medical records.  The Veteran reported that the medications taken were helpful, but not totally effective.  She reported a worsening of headache symptoms.  The examiner noted that migraine headaches occurred two to three times per month, and that the attacks were not prostrating; ordinary activity was possible for the usual duration of the headache (one to two days).  Significant occupational effects were reported, including the assignment of different duties and increased absenteeism.

VA treatment records, dated in March 9, 2009, show a resurgence in migraine headaches after a prolonged period of headache freedom.  The Veteran described six-to-seven severe headaches in the past two months.  In August 2009, the Veteran reported that her symptoms were progressing and that she had a three-day migraine last week.  She reported generally having a headache a couple of times a week.  

During a November 2009 VA examination, the Veteran reported that she last worked in March 2006; and that she had been unable to work for the past three years because of migraine headaches and back pain.  The Veteran reported that she continued to have migraine headaches, though less frequently now, but at least twice a month.  The headaches lasted two-to-three hours, or maybe two-to-three days.  The intensity of headaches was from 5/10 to 8/10.  The Veteran became intolerate to noise and light, and developed photophobia.  

In February 2010, the Veteran reported suffering from two-to-three prostrating migraines per week which were characterized by light and sound sensitivity; throbbing pain, worsening with activity; and occasional nausea.  These severe headaches put her to bed.  

VA treatment records, dated in February 2010, include a VA physician's opinion that it would be difficult for the Veteran to maintain steady employment with three severe, prostrating headaches per week, in addition to her other medical conditions.  In April 2010, a VA physician indicated that the Veteran's headaches were severe and persistent, and there were no other treatment options to offer the Veteran.

In May 2010, the Veteran testified that, on average, she probably had two-to-three migraines weekly, and was very sensitive to sound and light; and that she would go into a very dark, quiet room and take pain medication and go to bed.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, prior to March 9, 2009, the evidence does not reflect severe economic inadaptability due to completely prostrating migraine headaches, to warrant a disability rating in excess of 30 percent.  In fact, both the January 2007 and May 2008 examiners suggested that the Veteran's migraines had not impaired her occupationally and that she could perform ordinary activities during her headaches.  While there is evidence of temporary disability from employment in July 2006, her overall symptoms did not meet or approximate the criteria for an increased disability rating for migraine headaches with tension component. 

The Board notes that, as of March 9, 2009, the Veteran's severe headaches had frequently "put her to bed" and that a VA physician thereafter opined that it would be difficult for the Veteran to maintain steady employment with three severe, prostrating headaches per week.  

Resolving all doubt in the Veteran's favor, these symptoms approximate the criteria for a 50 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, on the basis of severe economic inadaptability since March 9, 2009.  The disability had worsened and resulted in very frequent completely prostrating and prolonged attacks.  Accordingly, staged rating, pursuant to Hart, supra, is applicable.

B.  Reflux Esophagitis

Service connection has been established for reflux esophagitis, effective April 1988.  Examination at that time revealed a diagnosis of reflux esophagitis, adequately controlled with medical regimen.  The RO assigned a 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7399-7305.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, a 10 percent evaluation is warranted for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation requires a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe duodenal ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  A 60 percent evaluation requires a severe duodenal ulcer with pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and with loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Alternatively, a 10 percent evaluation is warranted for hiatal hernia with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

VA treatment records, dated in February 2008, show a diagnosis of dyspepsia.  The Veteran was advised to stop ibuprofen orally.

During a May 2008 VA examination, the Veteran reported chronic problems with reflux since active service; and that medication had helped control symptoms.  The Veteran reported daily nausea, but no vomiting.  She reported the frequency of heartburn and of regurgitation as less than weekly.  Examination revealed no signs of significant weight loss or malnutrition.  The abdomen was nontender on palpation.

The report of a November 2009 VA examination reveals that the Veteran denied dysphagia to solids or liquids, except occasional choking.  She reported no excessive pyrosis and no epigastric pain.  She had no vomiting, but had nausea.  There was no hematemesis or melena.  The Veteran reported significant acid regurgitation and reflux, mostly in the afternoon and at night.  She reportedly got up choking in the night with acid at least once or twice a month.  The Veteran reported no hospitalization or surgery for this condition, and no esophageal trauma; her condition did not interfere with employment.  The Veteran had an upper gastrointestinal endoscope in the past; her nutrition was good, and there was no sign of anemia.

In May 2010, the Veteran testified that she currently took medication for gastroesophageal reflux disease twice daily; and that her symptoms included heartburn, indigestion, and regurgitation.

The Veteran provided statements indicating that the symptomatology associated with reflux esophagitis had worsened.  However, even considering her complaints, the exhibited symptoms have been primarily acid reflux and heartburn, but without significant weight loss or malnutrition.  The evidence does not reflect an ulcer or hiatal hernia, or impaired health due to symptoms of reflux disease.  

Hence, her symptoms do not meet or approximate the criteria for an increased disability rating for reflux esophagitis under 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346.

C.  Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with migraine headaches with tension component and with reflux esophagitis is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected migraine headaches with tension component, and reflux esophagitis is fully contemplated by the rating criteria.  There is nothing exceptional about these service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule, and is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Here, the Veteran currently is not working.  Nor does the evidence show frequent hospitalization due to service-connected migraine headaches with tension component or reflux esophagitis.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal seeking service connection for bilateral hearing loss, fibromyalgia, right rotator cuff disability, disability exhibited by brain cyst, and for diabetes mellitus is dismissed.

Service connection for a cervical spine disability is denied.

Service connection for sinusitis is granted.

Service connection for tinnitus is denied.

For the period prior to March 9, 2009, a disability evaluation in excess of 30 percent for migraine headaches with tension component is denied.

A 50 percent disability rating for migraine headaches with tension component, for the period from March 9, 2009, is allowed, subject to the pertinent legal authority governing the payment of monetary awards.

An increased compensable evaluation for reflux esophagitis is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Right Lower Extremity Neuropathy 

Service treatment records show that the Veteran was hospitalized from April 1986 to May 1986, with complaints of back and right leg pain; she underwent surgery on her spine.

The report of a June 1990 VA examination includes a diagnosis of status-post L4-L5 hemilaminectomy with excision of herniated nucleus pulposus, and with residual of chronic low back pain, decreased range of motion of the lumbar spine, and decreased motor strength of the right lower extremity.

The report of an April 1995 VA examination includes a diagnosis of chronic musculoskeletal low back pain status-post right L4-L5 hemilaminectomy and discectomy for herniated nucleus pulposus with minimal sensory deficit of the right lower extremity.

Neurological examination in January 2007 revealed mildly decreased sensation to vibration and temperature sensation distally in the lower extremities bilaterally.  During the May 2008 VA examination, the Veteran reported radiating pain from the lower lumbar back to right thigh and right knee, and sometimes to the right foot and toes (Volume 3).

In May 2010, the Veteran testified that she had residual nerve damage associated with her service-connected low back disability.  

The Board notes that service connection is already in effect for status-post L4-L5 hemilaminectomy and discectomy, evaluated as 40 percent disabling.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

TDIU

The Veteran asserts that she is totally disabled and unable to retain or maintain any gainful employment due to her service-connected disabilities.  Records reflect that the Veteran last worked as a customer service representative in March 2006.  In this case, the Veteran has completed four years of college and reported no additional training.

Service connection is currently in effect for hysterectomy with bilateral salpingo-oophorectomy, rated as 50 percent disabling; for status-post L4-L5 hemilaminectomy and discectomy, rated as 40 percent disabling; for migraine migraine headaches with tension component, currently rated, as shown above, as 50 percent disabling; and for reflux esophagitis, rated as 0 percent (noncompensable) disabling.  The combined rating clearly meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

A disability evaluation conducted for Social Security purposes in March 2007 revealed that the Veteran was able to do sedentary activities with no prolonged sitting, standing, or walking.  Lifting was also restricted (Volume 3).

Additional records received from the Social Security Administration, and dated in February 2008, reflect that the Veteran had not engaged in substantial gainful activity since March 2006; and that her severe impairments included chronic intractable pain syndrome; degenerative disc disease of the lumbar spine status-post surgery; brain cysts status-post craniotomy times two; diabetes mellitus; and cognitive disorder (Volume 4).

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on her ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of any right lower extremity neuropathy found to be present; and to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected status-post L4-L5 hemilaminectomy and discectomy caused or increased any right lower extremity neuropathy found to be present. 

The examiner should reconcile any opinion with reports of VA examinations in June 1990 (Volume 1), April 1995 (Volume 1), January 2007 (Volume 3), and May 2008 (Volume 4).  The examiner should provide a rationale for the opinion.  

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected hysterectomy with bilateral salpingo-oophorectomy; status-post L4-L5 hemilaminectomy and discectomy; migraine headaches with tension component; reflux esophagitis; and sinusitis preclude employment consistent with the Veteran's education and occupational experience, without taking into account her age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and her representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


